Citation Nr: 1446616	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  08-02 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to September 1963.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the RO. In June 2009, the Veteran testified before the Board at a hearing held at the RO; a transcript of the hearing is of record. The Board remanded the claim on appeal in January 2010 for further development of the record. Thereafter, in January 2012, the Board, in pertinent part, denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court). In March 2014, the Court issued a Memorandum Decision vacating the Board's January 2012 decision and remanded the issue back to the Board for additional adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the March 2014 Memorandum Decision, the Court found that the Board (1) failed to provide adequate reasons or bases for its decision by not discussing whether VA substantially complied with the Board's January 2010 remand order; (2) clearly erred in any implicit determination that the remand order was complied with; and, (3) clearly erred in finding that VA satisfied its duty to assist the appellant.

In the January 2010 remand, the Board, in pertinent part, instructed the RO to contact the National Personnel Records Center (NPRC) and request that it determine if there are any classified service medical and personnel records for the Veteran, specifically concerning the events purportedly surrounding his capture in February 1962 and March 1962 and duty in a "black ops" unit. If the records existed, the RO was instructed to request that these records be released to VA.  If such records were not in the possession of the NPRC, they were to identify what government agency would keep such records. If the records did not exist, the RO was to include in the claims file a formal determination as to that fact and notify the Veteran accordingly. If classified records existed but could not be released to VA, the appellant was to be so informed.   

The Court determined that in the January 2012 decision, the Board erred in failing to ensure substantial compliance with its January 2010 remand order. Particularly, the Court observed that the RO only sought the appellant's personnel records from the NPRC, despite the Board's clear direction that they request that the NPRC determine whether there are any classified service medical and personnel records, particularly any which concern the claimed stressor events in February and March 1962. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

In light of the Memorandum Decision, the Board finds that remand is warranted so that the RO may attempt to obtain additional service personnel records that reflect the Veteran's purported service in Vietnam and Laos. 

Accordingly, the case is REMANDED for the following action:

1. Contact the NPRC and specifically request that it determine if there are any classified service medical and personnel records for the Veteran, primarily as it relates to events surrounding his purported duty in a "black ops" unit in Laos and North Vietnam in 1962 and his purported capture (and 6 day detainment) by a small group of North Vietnamese in February 1962 and March 1962.  If such records exist, request that these records be released to VA. If such records are not in the possession of the NPRC, request that they identify what government agency would keep such records.  

A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2), must be entered if it is determined that the above records do not exist or that efforts to obtain them would be futile.  If classified records exist but due to their classification cannot be released to VA, this information should be provided to the Veteran.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c), and give him an opportunity to respond.

2. After completing all indicated development, the RO should readjudicate the Veteran's claim on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



